Case 2:17-cv-00177-CCC-MF Document 245 Filed 06/21/19 Page 1 of 1 PageID: 8124




                              UMTED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

   IQVIA INC. and IMS SOFTWARE SERVICES,              )    Case No.: No. 2:17-cv-00177-CCC-MF
   LTD.,                                              )
                                                                 Hon. Claire C. Cecehi
                 Plaintiffs                                      Hon. Mark Falk, U.S.M,J.
                          —


                 Counterclaim Defendants,
                                                      )
                                                      )          Hon. Dennis M. Cavanaugh, Ret.
                                                                 U.S.D.J.
           V.
                                                      )   ORDER OF TUE SPECIAL MASTER
   VEEVA SYSTEMS INC.,
                                                      )
                 Defendant—
                 Counterclaim Plaintiff.


                                              ORDER

         THIS MATTER having come before the Special Discovery Master during a Status

  Conference on June 4, 2019, it is on this twentieth day of June 2019, ORDERED THAT:
       1. Fact discovery is to remain open through September 17, 2019. No discovery is to be issued

         or engaged in beyond that date, except upon application and for good cause shown;

      2. Depositions of fact witnesses shall be completed by September 17, 2019;

      3. Expert reports regarding issues for which a party bears the burden of proof shall be

         delivered by October 18, 2019. Any such report is to be in the form and content as

         required by Rule 26;

       4. All responding expert reports shall be delivered by January 13, 2020. Any such report is

         to be in the form and content as requircd by Rule 26;

       5. All expert discovcry shall be completed by March 13, 2020.



         Dated: June 20, 2019          Is!
                                                 ION. DENNIS M.    AUGH,
                                                U.S.DJ. (RET.),
                                                SPECIAL DISCOVERY MASTER
